UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-55208 KONARED CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 99-0366971 (IRS Employer Identification Number) 1101 Via Callejon #200 San Clemente, California 92673-4230 (Address of principal executive offices)(Zip Code) 2829 Ala Kalanikaumaka Street, Suite F-133 Koloa, Hawaii 96756 (Former name, former address and former fiscal year, if changed since last report) Tel. (808) 212-1553 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x The issuer had 92,931,729 shares of common stock issued and outstanding as of August 7, 2015. Table of Contents KONARED CORPORATION Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Balance Sheets at June 30, 2015 (unaudited) and December 31, 2014 1 Unaudited Statements of Operations for the three and six month periods ended June 30, 2015 and June 30, 2014 2 Unaudited Statement of Stockholders’ Equity (Deficit) for the period from January 1, 2014 through June 30, 2015 3 Unaudited Statements of Cash Flows for the six month periods ended June 30, 2015 and June 30, 2015 4 Unaudited Supplementary Disclosure of Cash Flow Information 5 Notes to Unaudited Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 50 PART II. Other Information 52 Item 1. Legal Proceedings 52 Item 1a. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 54 Signatures 55 i Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) KONARED CORPORATION BALANCE SHEETS June 30, 2015 (unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory Prepaid expenses — Other current assets — TOTAL CURRENT ASSETS OTHER ASSETS Fixed assets (net of accumulated depreciation) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Short term debt - related party — Unearned revenue Derivative liability TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Convertible notes payable, net of discounts TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 10,000 shares with par value $0.001 authorized; no shares issued and outstanding at June 30, 2015 and December 31, 2014 — — Common shares, 877,500,000 shares with par value $0.001 authorized; 91,640,910 and 83,496,530 shares issuedand outstanding at June 30, 2015 and December 31, 2014, respectively 91,642 83,497 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 1 Table of Contents KONARED CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2015 Three Months Ended June 30, 2014 (re-stated) Six Months Ended June 30, 2015 Six Months Ended June 30, 2014 (re-stated) REVENUE: Product sales $ Shipping and delivery Total sales Cost of Goods Sold GROSS MARGIN OPERATING EXPENSES: Research and development — Advertising and marketing General and administrative expenses Total operating expenses Loss from operations ) OTHER EXPENSE: Interest expense ) — ) — Change in fair market value of derivative liability ) — ) — Loss on equity modification ) — ) — Total other expense ) — ) Loss before income taxes $ ) $ ) ) ) Provision for income taxes — — Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements 2 Table of Contents KONARED CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (Unaudited) Common Stock Additional Paid In Accumulated Total Shareholders' Shares Amount Capital Deficit Equity Deficit Ending balance, December 31, 2013 ) Additional paid-in capital related to option grants — — Common shares issued for cash — Common shares issued under equity line — Common shares issued for equity line underwriting fees ) — — Common shares issued as compensation — Common shares issued for services — Net loss – year ended December 31, 2014 — — — ) ) Balance – December 31, 2014 $ $ $ ) $ Common shares issued for cash — Common shares issued for equity line underwriting fees ) — — Common shares issued as compensation — Common shares issued for services — Additional paid-in capital related to option grant — — — Additional paid-in capital related to convertible debenture redemption — — — Additional paid-in capital related to loss on equity modification — — — Net loss – period ended June 30, 2015 — — — ) ) Balance – June 30, 2015 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements 3 Table of Contents KONARED CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2015 Six Months Ended June 30, 2014 (re-stated) OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense — Bad debt expense — Stock issued for compensation & services Option grants expense Change in fair market value of derivative liability — Amortization of note payable discount — Loss on equity modification — Change in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses Other current assets — Accounts payable and accrued liabilities ) Accrued interest — Unearned revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Purchase of fixed assets ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from convertible notes payable — Repayments on convertible notes payable ) Proceeds from short term debt - related party — Repayments on short term debt - related party ) Proceeds from issuance of common stock for cash NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH CASH, Beginning of Period CASH, End of Period $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents KONARED CORPORATION SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION (Unaudited) Six Months Ended June 30, 2015 Six Month Ended June 30, 2014 Cash paid during the year for: Interest $ $
